Citation Nr: 0716138	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  03-21 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had active service from April 1955 to April 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That decision granted an increased 
evaluation from 10 to 20 percent for the service-connected 
lumbosacral strain, effective October 15, 2002.  The veteran 
disagreed with the 20 percent rating.  

The Board previously remanded the case in January 2005, to 
afford the veteran a hearing; however, he withdrew his 
hearing request.  


FINDINGS OF FACT

The service-connected lumbosacral strain was manifested by no 
more than a moderate limitation of lumbar spine motion, with 
forward flexion to 60 degrees.  It did not approximate a 
severe disability and is not analogous to ankylosis.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. Part 4, including 
§ 4.7 and Code 5295 (2003), Code 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2002 and updated in May 
2003, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for an increased rating; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed in November 2002 to tell VA about any 
additional information or evidence.  In May 2003, he was 
again notified to tell VA about any records that would 
support his claim.  Although this notice was delivered after 
the initial denial of the claims, the AOJ subsequently 
readjudicated each based on all the evidence in June 2005, 
without taint from prior adjudications.  Thus, the veteran 
was not precluded from participating effectively in the 
processing of his claims and the late notice did not affect 
the essential fairness of the decision. 

The United States Court of Appeals for Veterans Claims 
(Court) has held the veteran should be notified that if 
service connection is granted, the RO will assign an 
appropriate disability rating and effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since 
this is a claim for an increased rating, the veteran was not 
prejudiced by the lack of notice associated with a claim for 
service connection.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Criteria

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2006).  The Board has considered all the 
evidence of record.  However, the most probative evidence of 
the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Prior to September 26, 2003, a lumbosacral strain was rated 
as 0 percent disabling if there were slight subjective 
symptoms only.  A 10 percent rating required characteristic 
pain on motion.  A 20 percent rating required muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating, 
and the maximum rating under this code, was 40 percent, which 
required a severe disability with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, Code 
5295 (2003).  

The rating criteria were amended while the case was being 
appealed.  Generally, in a claim for an increased rating, 
where the rating criteria are amended during the course of 
the appeal, the Board considers both the former and the 
current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003) (overruling Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991), to the extent it held that, where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to appellant 
should apply).  See also VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (April 10, 2000); 38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114 (2005).  A review of the 
record demonstrates that the RO considered the old and new 
criteria for rating disabilities of the spine, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Effective September 26, 2003, a lumbosacral strain will be 
evaluated under the general rating formula for diseases and 
injuries of the spine as follows, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  
        Unfavorable ankylosis of the entire spine will be rated 
as 100 percent disabling; 
        Unfavorable ankylosis of the entire thoracolumbar spine 
will be rated as 50 percent disabling;
        Forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine will be rated as 40 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis will be 
rated as 20 percent disabling; 
        Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height will be rated 
as 10 percent disabling.  

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.  

38 C.F.R. § 4.71a, Codes 5237 (2006).  

Discussion of Evidence 

The veteran's claim for an increased rating was received in 
October 2002.  In accordance with 38 C.F.R. § 3.157, the 
Board has reviewed the VA clinical records for the preceding 
year.  The January 2002 and August 2002 outpatient treatment 
notes show complaints of back pain, without sufficient 
information to rate the extent of the disability.  

The report of the December 2002 VA examination shows the 
veteran reported low back pain, particularly with walking, 
coughing, or sneezing.  Examination disclosed a range of 
motion of 60 degrees flexion, 30 degrees right and left 
bending, and 0 degrees extension.  There were no reflex or 
motor deficits.  There was decreased sensation in the L5-S1 
region on the left leg.  There was positive straight leg 
raising on the left at 60 degrees.  There was no weakness or 
atrophy.  Gluteal muscle tone and heel and toe rising were 
good.  The examiner discussed the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, in accordance with the holding of the Court 
in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The pain caused 
difficulty walking and increased impairment of motion of the 
back, but they were unable to duplicate the effects during 
the examination.  

Looking to the rating criteria in effect at the time, the 
December 2002 examination disclosed a limitation of back 
motion consistent with a 20 percent evaluation.  It did not 
show the disability manifestations required to approximate 
the criteria for the next higher, 40 percent, evaluation.  
Specifically, the objective findings did not approximate a 
severe disability.  There was no listing of whole spine to 
opposite side.  There was no report of a positive 
Goldthwaite's sign.  The limitation of forward bending to 60 
degrees was not of a marked degree.  There was no loss of 
lateral motion, which was normal at 30 degrees.  There was no 
abnormal mobility on forced motion.  There was simply nothing 
close to the criteria for a 40 percent rating.  

The veteran was seen for a physical therapy consultation in 
June 2003.  He reported functional limitation with prolonged 
standing and long distance ambulation.  He had an antalgic 
gait secondary to discomfort from low back pain.  His posture 
had a forward flexion slump.  Side bending to the left and 
right was limited to 25 percent with discomfort.  Extension 
was limited to 25 percent with discomfort.  Flexion was 50 
percent with discomfort.  Rotation to the left and right was 
25 percent with discomfort.  Straight leg raising was 
negative with discomfort in the center of the low back and 
radiation down the right lower extremity.  There was 
tightness and guarding in the musculature.  The examiner felt 
that treatment could improve these ranges of motion.  

Here, again, on the June 2003 consultation, there are 
limitations of motion consistent with a 20 percent rating, 
but the limitations are within the range contemplated by a 20 
percent rating and do not approximate the severe 
manifestations required for a 40 percent evaluation.  

The veteran had a VA spine examination in May 2005.  He 
reported low back pain with increasing intensity.  There was 
no radiation or bowel or bladder symptomatology.  Sitting or 
standing for long periods of time produced back pain, as did 
ambulating long distances.  On examination, he had good heel 
and toe rising.  His range of motion was 60 degrees flexion, 
25 degrees right and left bending, 0 degrees extension and 0 
degrees right and left rotation.  All motions were carried 
out with pain.  Straight leg raising was positive at 80 
degrees, bilaterally.  There was no lower extremity weakness.  
There was left paralumbar spasm.  He had good gluteal muscle 
tone.  Repeat motion caused him to have increased pain, but 
no decrease in his range of motion.  Continuing to discuss 
the DeLuca factors, the examiner noted that there was no 
fatigability, weakness, lack of endurance, or incoordination.  
The veteran did have flare-ups of pain on an intermittent 
basis, with flare-ups occurring every two or three days and 
lasting a day with limitation of functional capacity due to 
decrease in the range of back motion.  Spasm was noted on the 
examination.  There was no weakness or tenderness.  There had 
been no incapacitating episodes in the last 12 months.  It 
was noted that X-rays revealed multilevel degenerative disc 
disease and osteoarthritis.  The diagnosis was degenerative 
disc disease, lumbar spine.  

Looking to the criteria in effect when the veteran filed his 
claim for an increased rating, the May 2005 examination again 
reflects a limitation of motion within the range contemplated 
by the 20 percent rating and does not approximate the marked 
limitation of motion or severe manifestations required for a 
40 percent evaluation.  Turning to the new criteria, the 
forward flexion to 60 degrees is at the maximum permissible 
for a 20 percent rating.  Forward flexion greater than 60 
degrees would be within the criteria for a 10 percent rating.  
The combined range of motion of flexion, extension, right and 
left rotation, and right and left lateral bending, is 110 
degrees, which is within the range to 120 degrees required 
for a 20 percent rating.  The next higher rating, 40 percent, 
requires that forward flexion of the thoracolumbar spine be 
limited to 30 degrees or less, and that is clearly not the 
case here.  Favorable ankylosis of the entire thoracolumbar 
spine would also warrant a 40 percent disability rating, but 
the X-ray studies and back motions demonstrated on the 
examinations establish that the veteran does not have 
ankylosis or bony fixation of the spine, or any analogous 
limitation.  

While the veteran may feel that his service-connected back 
disorder disables him to such an extent that a higher rating 
should be assigned, the objective findings of the trained 
medical personnel are significantly more probative in 
determining whether the disability approximates the criteria 
for a higher rating.  In this case, the objective medical 
findings establish by a preponderance of evidence that the 
disability does not approximate either old or new criteria 
for a rating in excess of 20 percent.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable and the appeal must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  

Other Criteria and Extraschedular Rating

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991), including the 
provisions of 38 C.F.R. § 3.321(b)(1) (2006).  The Board, as 
did the RO (see statement of the case dated in August 2003), 
finds that the evidence of record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2006).  In this 
regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted 
in marked interference with employment or necessitated 
frequent periods of hospitalization beyond that contemplated 
by the rating schedule.  In the absence of such factors, the 
Board finds that the criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A disability rating in excess of 20 percent for a lumbosacral 
strain is denied.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


